DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Pending: 
1-20
Withdrawn: 
2, 3, 8
Rejected:
1, 4-6, 9-20
Amended: 
1, 4, 7-9, 13, 14, 17, 18
New: 
NONE
Independent:
1, 8, 9, 13, 14, 17, 18
Objected:
7


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-12, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2827305A (FR’305) in view of Lin (US 2007/0125460).
FR’305 teaches an Al-Si-Mg foundry/casting alloy comprising (in wt%):

cl. 1
Al alloy


cl. 9
Al alloy article
cl. 17
Al alloy
cl. 18
Al alloy article
FR’305
Si
1<4.0%
3.5 to <4.0 (cl. 4)
3.5% Si
0.5% Mg (cl. 7)
1<4.0%
3<4.0%
3<4.0%
2-6%
Mg
0.3-0.5%


0.3-0.5%
0.3-0.5%
0.3-0.5%
-0.4%
TiB2
0.02-0.07%


0.02-0.07%
0.02-0.07%
0.02-0.07%

Fe
<0.1%


<0.1%
0.1-0.3%
0.1-0.3%
-0.5%
Zn
<0.01%


<0.01%
<0.01%
<0.01%
-0.3%
Cu
<0.01%


<0.01%
<0.01%
<0.01%
-0.3%
Mn
<0.01%


<0.01%
0.2-0.4%
0.2-0.4%
(optional)


Table 1: Comparison of alloying ranges in instant claims vs. FR’305
see FR’305 at abstract, which overlaps the claimed alloying ranges of Mg, Fe, Zn, Cu, as well as  the amended range of Si. Concerning Mn, FR’305 teaches at least one element is selected from the group: 0.3-1% Mn, 0.1-0.3% Cr, 0.1-0.3% Co, 0.1-0.3% V, and 0.1-0.4% Mo is added in order to reduce die sticking (see FR’305 translation at claim 1). It would have been obvious given the disclosure of FR’305 to select any of Cr, Co, V, and Mo from that group for the suitable purpose of reducing die sticking because it is prima facie obvious to substitute equivalents known for the same purpose, see MPEP 2144.06.  In other words, FR’305 teaches the presence of Mn is optional. Therefore FR’305 discloses alloys that comprise the elements set forth in claim 1, including the claimed “Mn less than 0.01 wt %”.
	Further concerning amended claim 1, which mentions the alloy exhibits an electrical conductivity ≥ 45% IACS, FR’305 does not mention the electrical conductivity of said Al-Si-Mg alloy casting product. However, because the prior art teaches an overlapping Al-Si-Mg alloy, 
FR’305 does not specify the presence of TiB2 (though FR’305 teaches -0.2% Ti combined with boron is used as a grain refiner at translation lines 105-106).   However, Lin et al., also drawn to Al-Si foundry alloys, teaches Ti and B combined are an effective grain refiner when added to Al-Si foundry alloys, wherein Ti and B are in the form of TiB2, and typically <0.1% TiB2 is present ([0052], cl. 3). It would have been obvious to one of ordinary skill in the art to have added Ti and B, resulting in ≤0.1% TiB2, to the Al-Si foundry alloy of FR’305, because Lin teaches said addition is effective to refine the grains of foundry cast Al-Si alloys.
Concerning claims 4, 9, 17, and 18, as seen in Table 1 and discussed above, FR’305 teaches overlapping alloying ranges.
Concerning claims 5, 10-12, 19, and 20, which recite an alloy cast into a rotor (claim 5) and articles such as automobile parts, electric-vehicle parts, or rotors (claims 10-12, 19, 20), FR’305 teaches casting said alloy into structural parts or automotive parts (see translation at line 16).  It would have been obvious to one of ordinary skill in the art to have cast the Al-Si alloy of FR’305 into a variety of automotive parts, such as a rotor or an electric vehicle part, because the prior art teaches said Al-Si alloy has excellent strength and castability, and is useful for automotive structural parts (FR’305 at translation lines 16, 60-62).  The examiner further notes that the terms “automobile part” and “electric-vehicle part” are very broad in scope, and encompass all parts suitable for placement in the interior or exterior of an automobile or electric vehicle.
. 

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2827305A (FR’305).
FR’305 is discussed above. FR’305 teaches an Al-Si-Mg alloy that overlaps the claimed alloying ranges (see Table 2 below for comparison). Because of the overlap, it is held that FR’305 has created a prima facie case of obviousness of the presently claimed invention.

cl. 13
Al alloy
cl. 14
Al alloy article
FR’305
Si
1<4.0%
1<4.0%
2-6%
Mg
0.3-0.5%
0.3-0.5%
-0.4%
Sr
0.02-0.06%
(200-600ppm)
0.02-0.06% (200-600ppm)
50-500 ppm
Fe
0.1-0.3%
0.1-0.3%
-0.5%
Zn
<0.01%
<0.01%
-0.3%
Cu
<0.01%
<0.01%
-0.3%
Mn
<0.01%
<0.01%
(optional)

Table 2: Comparison of alloying ranges in instant claims vs. FR’305
Concerning claims 15, 16, these claims are directed to articles that art an automobile part or electric-vehicle part.  FR’305 teaches casting said alloy into structural parts or automotive parts (see translation at line 16).  It would have been obvious to one of ordinary skill in the art to have cast the Al-Si alloy of FR’305 into a variety of automotive parts, including electric vehicle parts, because the prior art teaches said Al-Si alloy has excellent strength and castability, and is useful for automotive structural parts (FR’305 at translation lines 16, 60-62).


Response to Amendment
In the response filed 9/28/21 applicant amended claims 1, 4, 7-9, 13, 14, 17, and 18 and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added.
Applicant’s argument that Shibata does not teach or suggest the amended Si range has been found persuasive.
Applicant’s argument that the instant invention is allowable because the prior art of FR’305 does not teach or suggest the claimed Mn range has not been found persuasive. As set forth supra, FR’305 teaches at least one element is selected from the group: 0.3-1% Mn, 0.1-0.3% Cr, 0.1-0.3% Co, 0.1-0.3% V, and 0.1-0.4% Mo is added in order to reduce die sticking (see FR’305 translation at claim 1). Given the disclosure of FR’305, one could select any of Cr, Co, V, and Mo (i.e. 4 out of a possible 5 selections in FR’305) for the suitable purpose of reducing die sticking because it is prima facie obvious to substitute equivalents known for the same purpose, see MPEP 2144.06.  This would result in an alloy with “less than 0.01 wt %” Mn as required by claims 1, 9, 13 or 14.
Applicant’s argument that the instant invention is allowable because the prior art of FR’305 does not teach or suggest the claimed conductivity has not been found persuasive. As stated supra, because FR’305 teaches an overlapping Al-Si-Mg alloy, processed by foundry casting, then substantially the same properties are reasonably expected (such as electrical conductivity), for a given temper, as for the instant invention.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, FR’305, does not teach or suggest an Al alloy with the claimed Mg amount of 0.5% Mg (wherein FR’305 teaches a maximum of 0.4% Mg). Further, Gartner (US 2018/0305793, see attached 892) is drawn to a similar Al-Si-Mg alloy, but does not teach or suggest the claimed TiB2 range (Gartner teaches <30 ppm (0.0030) titanium boride [0034]). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE WYSZOMIERSKI/
Primary Examiner, Art Unit 1733                                                                                                                                                                                                        


/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        1/18/2022